I concur in reversal. I think the true measure of appellees' damages is the difference, if any, between the amount of the alleged bargain offered them and the market value, at the time of the trial, of an oil and gas lease on the land while burdened with the outstanding spurious lease. As I understand the record, however, there was not sufficient evidence to support a finding of the present lease value of the land so burdened, or that it had no value in its present status. The true measure of damages, therefore, was not established.
Incidentally, I do not think testimony of the lease value of lands in the same vicinity was admissible as tending to establish the measure of damages unless such nearby lands were shown to be burdened with an existing lease such as that which clouded appellees' title. *Page 1113